Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered July 22, 1996, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of stolen property in the fifth degree, prohibited use of a weapon, and menacing in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited appellate review of his claims that his right to testify before the Grand Jury was violated (see, People v Franklin, 232 AD2d 577; People v Ortiz, 216 AD2d 495; People v Lasher, 199 AD2d 595; People v Kelly, 190 AD2d 865; People v Ferrara, 99 AD2d 257), and that the court’s Sandoval ruling was improper (see, People v Green, 162 AD2d 708; People v Marinelli, 148 AD2d 550; People v Johnson, 141 AD2d 848; People v Gastin, 121 AD2d 656; People v Thompson, 117 AD2d 637).
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.